Opinión disidente del Juez
Asociado Señor Negrón García.
rH
Este caso pertenece al mundo real que lamentable-mente estamos acostumbrados a leer en la prensa diaria, producto de la subcultura prevaleciente en el país y rela-cionada con el triste, pero lucrativo, tráfico ilegal de sus-tancias controladas (drogas).
Distinto al criterio mayoritario, estamos ante un regis-tro y allanamiento sin orden judicial pero válido por ha-berse efectuado en una estructura deshabitada por más de seis (6) años y usada por terceros como almacén de mer-cancía hurtada y hospitalillo del negocio de droga.
Como resultado del registro se ocuparon: ciento setenta y cuatro (174) envolturas de aluminio en forma de pastel que contenían en su interior un polvo marrón {brown) de heroína; tres (3) bolsas plásticas transparentes, pequeñas y autosellables que contenían en su interior un polvo ama-rilloso, pastón de cocaína; una (1) bolsa plástica transpa-rente autosellable que contenía en su interior semillas de supuesta marihuana; una (1) estufa; un (1) aire acondicio-*299nado; dos (2) bicicletas; un (1) televisor; un (1) video cas-sete, y otras propiedades.
Para fines adjudicativos, el peticionario “Rosa Ramírez acepta que esa evidencia ... le pertenecía o estaba bajo su inmediato control; entre ella, cocaína, heroína y 122.4 gra-mos de semilla de marihuana”. Resolución de 16 de octubre de 1991, pág. 1. Al tribunal de instancia (Hon. Francisco Gandarilla Guerra, Juez) no le mereció crédito la tesis del acusado Ramón Rosa Ramírez de que estaba en posesión inmediata con permiso de sus dueños y, por ende, tenía una expectativa razonable de privacidad.
II
En Puerto Rico prevalece el enfoque analítico de Katz v. United States, 389 U.S. 347 (1967), a los efectos de que la garantía constitucional contra los registros y allanamien-tos irrazonables protege fundamentalmente personas, no lugares específicos. Lo crucial es determinar si la persona tiene derecho razonable a abrigar, donde sea y en las cir-cunstancias del caso, la expectativa de que su intimidad sea respetada. Pueblo v. Rivera Colón, 128 D.P.R. 672 (1991); Pueblo v. Bogard, 100 D.P.R. 565 (1972).
En este aspecto hemos resuelto reiteradamente que esta garantía constitucional no se extiende a estructuras aban-donadas, pues es un derecho personal del poseedor u ocu-pante legal de la propiedad registrada—Pueblo v. Erausquín Martínez, 96 D.P.R. 1 (1968); Pueblo v. Arroyo Ramírez, 96 D.P.R. 576 (1968)— y no cobija al invasor. Catalán González y Co. v. García, 104 D.P.R. 380, 386 (1975).
H-i i — i H — I
En el caso de autos, contrario a como ha concluido la mayoría en su Sentencia, pág. 6, el Ministerio Fiscal reba-tió satisfactoriamente la prueba de que alegadamente me-*300dió permiso. Para dilucidar la cuestión, el reputado foro de instancia escuchó, entre otros, a tres (3) testigos, a saber, un (1) agente y dos (2) copropietarios de la casa objeto del registro. La controversia giró en torno a su credibilidad. Obviamente, el tribunal aquilató esos testimonios. No surge que su estimación fuera hija de la irreflexión o del capricho; por el contrario, parece ser producto de un serio y ponderado discernimiento judicial. Veamos.
El agente José R. Rosa Otero atestó sobre la confidencia que motivó, junto a otros agentes de la División de Drogas, a personarse al lugar. El tribunal enfatizó que, según ese testigo, se trata de una casa deshabitada o abandonada hace seis (6) años y ubicada en un sector donde hay varias otras casas contiguas también abandonadas. Esta servía de almacén de propiedad hurtada y en ella se realizaban negocios ilécitos y consumo de drogas. La edificación es-taba sumamente deteriorada, le faltaban varias ventanas y la puerta principal estaba entreabierta. Carecía de los servicios de agua y luz.
Al entrar, el agente Rosa Otero vio una bolsa plástica transparente sobre una mesa, que por su experiencia con-tenía cocaína. Cerca, acostados en un catre, estaban el pe-ticionario Rosa Ramírez y una dama.
La tesis de permiso presentada por la defensa, a través de los testigos Olga Nieves y Alvin Cortés, no mereció nin-gún crédito. El tribunal expuso:
La Sra. Olga Nieves, testigo del pueblo, prestó un testimonio hostil[,] con evasi[vas] y negándose a contestar a preguntas del fiscal.
Confrontada con su declaración jurada prestada en Fiscalía, el día 15 de marzo de 1991, sobre si había dado permiso a Ra-món Rosa (acusado) y a Marta Camacho para que vivieran en la casa intervenida, contestó que nunca. ...
No obstante, durante la Vista de Supresión atestó lo contra-rio en forma confusa, que ella le había dado permiso y luego que había sido su hijo Alvin. Dicho testimonio fue igualmente con-fuso y vacilante en cuanto al tiempo que dicha casa había es-tado desocupada. (Enfasis suplido.) Resolución, supra, pág. 3.
*301Y, en cuanto al testimonio del otro testigo Alvin Cortés, dicho foro expresó:
Esa versión del encuentro entre el acusado y el testigo Alvin es incompatible con los hechos de este caso. Aquí la acusación sostiene que los hechos, o sea la intervención, ocurrieron el día 9 de enero de 1991, a las 11:00 a.m. En su consecuencia, enton-ces, no pudo Alvin concederle permiso al acusado para quedarse en la casa, cuando ya se había efectuado la intervención en horas de la mañana. (Énfasis suplido.) Resolución, supra, págs. 3-4.
Son evidentes las razones por las cuales el ilustrado tribunal de instancia no creyó la versión de que estos dos (2) testigos le dieron permiso al acusado Rosa Ramírez para pernoctar esa noche en la casa objeto del allanamiento. Ju-rídicamente hablando, esa apreciación significa que, inde-pendientemente de que la casa fuera o no una estructura abandonada, Rosa Ramírez era un intruso e invasor, puesto que la ocupaba ilegalmente; no puede ampararse bajo la sombrilla constitucional contra registros y allana-mientos irrazonables, pues no tenía ninguna expectativa de privacidad.

W

No existe razón alguna que justifique intervenir con la apreciación que el tribunal hizo de la prueba. La sentencia revocatoria se aparta de la deferencia que debemos a los foros primarios, relativa a que están en mejor posición para aquilatar la prueba. Pueblo v. Narváez Narváez, 122 D.P.R. 80, 91 (1988); Pueblo v. Rivero, Lugo y Almodóvar, 121 D.P.R. 454, 471-474 (1988); Pueblo v. Miranda Ortiz, 117 D.P.R. 188 (1986); Pueblo v. Pagán Díaz, 111 D.P.R. 608, 621 (1981).
No hay el más mínimo asomo de pasión, prejuicio, par-cialidad o error manifiesto. Simplemente estamos ante una *302“intervención indiscriminada con la adjudicación de credi-bilidad que se realiza a nivel de instancia, [que significa] el caos y la destrucción del sistema judicial existente en nues-tra jurisdicción”. Pueblo v. Cabán Torres, 117 D.P.R. 645, 648 (1986).